DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Specification

The abstract of the disclosure is objected to because of the following minor informalities:
The language should not repeat information given in the title.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following minor informalities:
-- FIGS. 1A and B -- should be -- FIGS. 1A and 1B -- in [0005].
Correction is required.  See MPEP § 608.01(b).


Drawing

The drawings are objected to because of the following minor informalities:

--directed arrow from memory controller is directed to nowhere -- in fig. 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 

-- FIGS. A and B -- in [0015].  
-- 10, 05, 15, 20, 25, 35, 40, 50, 65 -- in [0015]. 
--25, 30, 55-- [0016]. 

Similar deficiency exist in other reference sign in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or “step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word "means" (or “step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material, or acts within the claim itself to entirely perform the recited function.

Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112 (f) except as otherwise indicated in an office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an office action.

-- execution pipeline configured to -- in claims 1-2 are presumed to invoke 35 U.S.C. 112(f) because these claims recite  a means or step for performing a specified function without the recital of structure, material, or acts in support thereof. 
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1 and 2 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:

Claim 1 line 6 recites “memory response path”. It is unclear what is being referred by “memory response path”.
Claim 1 line 7 recites register “write-back” for the thread without clearly reciting what is being referred by “write-back” of register.
Claim 1 line 3 recites “rescheduling point” without clearly reciting what is being referred by “rescheduling point”.
Claim 4 lines 1-2 recites “built-in atomic operator” without clearly reciting what are built-in atomic reporter.
Claim limitation “execution pipeline” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification recites “execution pipeline” of a processor ([0064]) and pipelined processor ([0052]) without clearly reciting if the execution pipeline is hardware, software or combination of hardware/software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9 and 17 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

Independent claim 17 recites a “machine-readable medium”, which according to the specification, may include different signals e.g. radio frequency signals, photon based signals, sound signals ([0072]). Transitory propagating signals propagating signals are non-statutory subject matter. Applicant is advised to recite non-transitory machine readable medium instead to overcome the 35 35 U.S.C. § 101 rejections.
Claims 18-24 are dependent claims of claim 17 and do not cure the deficiency of the independent claim. Therefore, they are rejected for the same reason.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-24 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
Claim 1 recites an apparatus comprising, execution pipeline, bypass circuitry and scheduler circuitry, which falls within the “machine/ manufacture” category of 35 U.S.C. § 101. Claim 9 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 17 recites “machine-readable medium”, which doesn’t fall within  the statutory category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One

Independent claim 1 recites the following steps:

[i] 	an execution pipeline configured to deny a memory request for a thread at a point in the execution pipeline beyond a thread rescheduling point; 
[ii]	bypass circuitry configured to: place the thread into a memory response path of the apparatus; and provide an indicator that a register write-back will not occur for the thread; and 
[iii]	scheduler circuitry configured to reschedule the thread with other threads in the memory response path.


The overall process described by steps [i], [iii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [i] and [iii] recite the abstract concept of [m]ental processes.” Id. For example, in step [i], “to deny a memory request for a thread at a point in the execution pipeline beyond a thread rescheduling point” is equivalent to the idea of conditional statement which is a combination of an observation, evaluation, judgment and opinion, and may be performed by human mind alone and/or with the aid of pen and paper, at a high level of generality.  Similarly in step [iii], “to reschedule the thread with other threads in the memory response path” is equivalent to the process of scheduling a task. which is a combination of an observation, evaluation, judgment and opinion, and may be performed by human mind alone and/or with the aid of pen and paper, at a high level of generality. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).
Thus, claim 1 recites a judicial exception. For these same reasons, claim 9 and claim 17 recites judicial exception.

Step 2A, Prong Two
Because claims 1, 9 and 17 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application. In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites
an apparatus, execution pipeline, scheduler circuitry and in step [ii] bypass circuitry configured to: place the thread into a memory response path of the apparatus; and provide an indicator that a register write-back will not occur for the thread.
The judicial exception is not integrated into a practical application. In particular, the additional claim elements of apparatus, execution pipeline, scheduler circuitry are computing component/method  and/or technological environment for implementing the abstract idea without particularly improving the technology/technical field and may not be considered inventive. Therefore, these additional elements do not integrate the abstract idea into practical application. Additional step [ii] of claim recite “bypass circuitry configured to: place the thread into a memory response path of the apparatus; and provide an indicator that a register write-back will not occur for the thread”, which is equivalent to a generic computing component performing a generic computing method of assigning a task and setting a flag or value in the register. Therefore, the additional steps recited in claim 1 step [ii] do not provide improvement to the technology/technical field and/or are inventive. At best, these steps recite method for configuring the technological environment to perform the abstract idea. The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. 
Thus, claims 1, 9 and 17 are directed to a judicial exception because claims 1, 9 and 17 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1, 9 and 17 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the apparatus, execution pipeline, scheduler circuitry, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Regarding, step [ii], “bypass circuitry configured to: place the thread into a memory response path of the apparatus” , “provide an indicator that a register write-back will not occur for the thread”, as explained above are equivalent to generic method of allocation of task and setting a flag/variable for execution and is well known, routine and conventional in the technical/technological field and may be considered insignificant pre/post extra-solution activities. It has been recognized by court that receiving, processing, and storing data as well as receiving or 
transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional.
Thus, Claims 1, 9 and 17 are not directed to significantly more than a patent ineligible concept. 
Dependent claims 2-8, 10-16, and 18-24 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 1-24 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2006/0179284 A1, hereafter Jensen)  in view of Miao et al. (US 10,210,092 B2, hereafter Miao).

As per claim  1, Jensen teaches the invention substantially as claimed including an apparatus comprising: 
an execution pipeline ([0008] execution pipeline) configured to deny a memory request for a thread at a point in the execution pipeline beyond a thread rescheduling point ([0008] stalling thread/event, execution pipeline can’t continue executing the instructions [0006] cache miss, memory access, instructions, Instructions dependent upon the data missing in the cache are stalled in the pipeline [0039] instruction, misses, data cache); 
bypass circuitry configured to:
place the thread into a memory response path of the apparatus ([0045] instruction/skid buffer 106 [0046] writes, instruction/skid buffer, writes an instruction into the instruction/skid buffer 106); and 
provide an indicator that a register write-back will not occur for the thread ([0034] write-back stage 116 [0046] write signal 314, full signal 312, buffer full, not write more instructions into the instruction/skid buffer [0100] sets the stalled indicator 704 to mark the thread context stalled, stores state in response to stalling event); and 
scheduler circuitry configured to reschedule the thread with other threads in the memory response path ([0098] scheduler 602, stalled indicator 704, issuable instruction logic 708, round robin logic 712 [0100]  clears the stalled indicator, generate an issuable signal, thread context issuable [0106] fig. 8 scheduler, generates, priority for instructions 808 [0107] fig 8 scheduler, issues, instruction with the highest priority 812).  

Jensen doesn’t specifically teach deny beyond a thread rescheduling point.

Miao, however, teaches deny beyond a thread rescheduling point (col 12 lines 6-12 avoid scheduling, for the duration of the process fig. 14 1484-yes 1488).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Jensen with the teachings of Miao of avoid scheduling for the duration of the process to improve  efficiency and deny memory access request beyond a thread rescheduling point to the method of Jensen as in the instant invention.

As per claim 2, Jensen teaches wherein, to deny the memory request for the thread, the execution pipeline is configured to determine that there is a hazard on memory indicated in the memory request ([0008] execution pipeline [0139] load from unreachable memory region [0008] stalling thread/event, execution pipeline can’t continue executing the instructions [0006] cache miss, memory access, instructions, Instructions dependent upon the data missing in the cache are stalled in the pipeline [0039] instruction, misses, data cache).  

As per claim 3, Miao teaches wherein the hazard is a dirty cache line of the apparatus (col 8 lines 2-8 dirty copy of cache line).  

As per claim 4, Jensen teaches wherein the memory request is for a built-in atomic operator of a memory controller for the memory indicated in the memory request ([0006] access to memory  [0034] fetch instruction, threads, cache/memory [0167] write pointer, address, next location in the RAM to be written).  
Miao teaches remaining claim elements of request is for a built-in atomic operator of a memory controller (col 7 lines 13-20 atomic instructions, primary atomic operations, “tns”, atomically sets a memory location to a predetermined value col 7 lines 65-67).

As per claim 5, Miao teaches wherein the hazard occurred beyond the rescheduling point (col 12 lines 6-12 avoid scheduling, for the duration of the process fig. 14 1484-yes 1488 col 8 lines 2-8 dirty copy of cache line).   

As per claim 6, Jensen teaches comprising a queue of threads awaiting insertion into the memory response path, wherein, to place the thread into the memory response path the bypass circuitry is configured to add the thread to the queue of threads awaiting insertion into the memory response path ([0045] fig. 3 instruction/skid buffer 106, queue [0032] threads, state of execution of thread, storing state of each thread [0093] thread context, waiting). 

As per claim 7, Jensen teaches wherein, provide the indicator that a register write-back will not occur for the thread, the bypass circuitry is configured to create a memory response that includes the indicator ([0034] write-back stage 116 [0046] write signal 314, full signal 312, buffer full, not write more instructions into the instruction/skid buffer [0100] sets the stalled indicator 704 to mark the thread context stalled, stores state in response to stalling event).

As per claim 8, Jensen teaches wherein the indicator is processed by the memory response path to move the thread from the queue of threads awaiting insertion ([0045] fig. 3 instruction/skid buffer 106, queue [0032] threads, state of execution of thread, storing state of each thread [0093] thread context, waiting) into the memory response path into the general thread scheduler queue by way of the memory response path ([0008] scheduler thread, issues, instructions, plurality of threads other than stalling thread [0040] unstalling event, load queue slot [0081] unstalling events signal 128, scheduler marks the thread context unstalled and begin issuing instruction again for the thread context 522 ).  

Claim 9 recites a method for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 10 recites a method for elements of claim 2. Therefore, it is rejected for the same rational.
Claim 11 recites a method for elements of claim 3. Therefore, it is rejected for the same rational.
Claim 12 recites a method for elements of claim 4. Therefore, it is rejected for the same rational.
Claim 13 recites a method for elements of claim 5. Therefore, it is rejected for the same rational.
Claim 14 recites a method for elements of claim 6. Therefore, it is rejected for the same rational.
Claim 15 recites a method for elements of claim 7. Therefore, it is rejected for the same rational.
Claim 16 recites a method for elements of claim 8. Therefore, it is rejected for the same rational.

Claim 17 recites machine-readable medium for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 18 recites machine-readable medium for elements of claim 2. Therefore, it is rejected for the same rational.
Claim 19 recites machine-readable medium for elements of claim 3. Therefore, it is rejected for the same rational.
Claim 20 recites machine-readable medium for elements of claim 4. Therefore, it is rejected for the same rational.
Claim 21 recites machine-readable medium for elements of claim 5. Therefore, it is rejected for the same rational.
Claim 22 recites machine-readable medium for elements of claim 6. Therefore, it is rejected for the same rational.
Claim 23 recites machine-readable medium for elements of claim 7. Therefore, it is rejected for the same rational.
Claim 24 recites machine-readable medium for elements of claim 8. Therefore, it is rejected for the same rational.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Joao; Jose Alberto (US-20180276046-A1) teach hardware thread scheduling.
Kloth; Axel K. (US-20210312055-A1) teach Securely Booting a Processing Chip
Metcalf; Christopher D. (US-8327187-B1) teach Low-overhead operating systems.
Pasqualino; Christopher R. (US-8378860-B2) teach Computing in parallel processing environments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        



























EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Pursuant to MPEP 606.01, the title has been amended to read:
-- A DISTRIBUTED PARALLEL PROCESSING SYSTEM HAVING JOBS PROCESSED BY NODES BASED ON AUTHENTICATION USING UNIQUE IDENTIFICATION OF DATA 


Authorization for this examiner’s amendment was given in a telephone interview with J. Anderson, Reg. No. 58,706 on 02/21/2017.

This listing of claims will replace all prior versions and listings of claims in the application: 
Please amend the claims  1, 2, 7, 14 as following:

1.	(Currently Amended) An apparatus comprising:
a computer system having a processor, memory and network interface, wherein said computer system is adapted to perform operations online over a computer network through the network interface and offline off of the computer network; 
		a virtual machine (VM) base image database integral with said computer system;
		a VM image generator integral with said computer system and communicatively coupled to the VM base image database, wherein the VM image generator is configured to generate permutations offline of different software stacks to build in the VM base image database a corpus of possible VMs which are capable of running on a cloud service provider;
		an energy profiler integral with said computer system and communicatively coupled to the VM base image database, wherein the energy profiler is configured to generate energy profiles offline of each permutation in the VM base image database under different operating conditions;
		an energy profile database integral with said computer system and communicatively coupled to the energy profiler, wherein the energy profile database is populated with the energy profiles generated by the energy profiler, and wherein the energy profile database is configured such that it is only accessible to components that reside below a VM level and is not accessible to entities in a cloud environment; and
		a monitor integral with said computer system and configured to monitor side-channel energy patterns at the VM level and to compare, for each VM operating on the cloud service provider, the energy pattern of the operating VM with the operating VMs corresponding energy profiles stored in the energy profile database, and further configured to trigger a self-cleansing cycle every t minutes, wherein t is a finite period of time greater than two, and to trigger [[a]] the self-cleansing cycle when a given real-time energy pattern deviates from all of its corresponding energy profiles by a predetermined threshold amount.
2.	(Cancelled)
3.	(Cancelled) 

Reasons for Allowance
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 06/01/2017 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Lee et al (US Publication No. 2016/0,077,539 A1) teaches profiling based energy aware recommendation apparatus and method for cloud platform including collecting usage data of a cloud node over predetermined intervals of time, generating and storing an energy usage profile for each node by using the collected usage data, acquiring real-time usage data from the cloud node, and comparing the real-time usage data with the generated energy usage profile so as to calculate a recommendation value. 

Kushida et al. (US Publication No. 2013/0,024,573 A1) teaches scalable and efficient management of virtual appliance in a cloud including composite image store comprising plurality of base VM images created by the composite image manager/VM request handler on VM request and further configuring new compute node with VM comprising specific requested software stack with additional different functionalities.

Canzanese et al. (US Publication No. 2015/0,295,945 A1) teaches multi-channel change-point malware detection including linear discriminant analysis (LDA) for feature extraction, multi-channel change-point detection algorithms to infer malware execution, and a data fusion center (DFC) to combine local decisions into a host-wide diagnosis using sensors that monitor the status of a host computer being monitored for malware, and restoring the VM to clean state.  

The combination of prior art of record does not expressly teach or render obvious the limitations of "energy profile database is configured to be accessible only to the components that reside below a VM layer and not accessible to entities in a cloud environment and comparing the energy patterns for each VM operating on the cloud with the stored energy profiles and trigger a self-cleansing cycle when real-time energy patterns deviate from its corresponding profile by a predetermined threshold amount and also at an interval greater than 2 minutes”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 8 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU GHAFFARI/
Primary Examiner, Art Unit 2195